Citation Nr: 0511797	
Decision Date: 04/26/05    Archive Date: 05/03/05

DOCKET NO.  02-17 734	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Honolulu, 
Hawaii


THE ISSUES

1.  Entitlement to service connection for a psychiatric 
disability.

2.  Entitlement to service connection for a personality 
disorder.  


ATTORNEY FOR THE BOARD

K. Conner, Counsel





INTRODUCTION

The veteran served on active duty from May 1985 to May 1987.  
His original "other than honorable discharge" was upgraded 
to "under honorable conditions" in July 1989.  

This matter comes to the Board of Veterans' Appeals (Board) 
from February and December 1999 rating decisions of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Honolulu, Hawaii, which denied service connection for a 
personality disorder and a psychiatric disability, 
respectively.  In December 2003, the Board remanded this 
matter for additional development of the evidence and due 
process considerations.  

As set forth in more detail below, another remand of this 
matter is required.  The appeal is remanded to the RO via the 
Appeals Management Center (AMC), in Washington, DC.  VA will 
notify the veteran if further action is required on his part.



REMAND

Under the VCAA, VA has a duty to assist claimants in 
obtaining evidence needed to substantiate a claim.  38 
U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c) (2004).  
In this case, although the veteran has identified several 
sources of medical records, the RO has not yet made an 
attempt to obtain them.

For example, in a March 2004 letter, the veteran indicated 
that he had received treatment for a psychiatric disorder and 
a personality disorder since March 1996 at the Spark 
Matsunaga VA Medical Center (MC) in Honolulu, Hawaii.  
Although VA clinical records dated from March 1998 to January 
2002 have been associated with the claims folder, no attempt 
to obtain any additional records has been made.  

In view of the foregoing, a request for these records must be 
made to ensure that VA has fulfilled its duty to obtain 
available records of VA medical treatment.  38 U.S.C.A. § 
5103A(c) (West 2002); 38 C.F.R. § 3.159(c) (2004).  Indeed, 
VA is required to make as many requests as are necessary to 
obtain relevant records from a Federal department or agency, 
including records from VA medical facilities.  VA will only 
end these efforts if it is concluded that the records sought 
do not exist or that further attempts to obtain them would be 
futile.  38 C.F.R. § 3.159(c)(2) (2004).  

The record also contains information that the veteran applied 
for disability benefits as a result of a personality disorder 
and psychiatric disability from the Social Security 
Administration (SSA).  Medical records utilized by SSA in 
reaching any disability determination have not yet been 
obtained.  See 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 
3.159(c) (2004); see also Tetro v. Gober, 14 Vet. App. 110 
(2000) (holding that VA has a duty to request information and 
pertinent records from other Federal agencies, when on notice 
that such information exists).

The record also shows that the veteran has been incarcerated 
various correctional facilities, including the Maui Community 
Correctional Center and the Halawa Correctional Facility.  In 
a July 2004 letter, he provided addresses for these 
facilities and indicated that medical records pertaining to 
his claim are available there.  A remand is now necessary so 
that the RO may make reasonable efforts to obtain these 
records.  See 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 
3.159(c) (2004).  

Finally, the record shows that the Board remanded this matter 
in December 2003 for the purposes of affording the veteran a 
VA medical examination.  See 38 C.F.R. § 3.159(c)(4) (2004).  
The record shows that the RO contacted the correctional 
facility where the veteran was incarcerated and requested 
that they transport him to the nearest VA medical center.  
When the correctional facility refused, the RO cancelled the 
examination and returned the matter to the Board.

The United States Court of Appeals for Veterans Claims 
(Court), however, has held that an incarcerated veteran must 
be accorded the same assistance as his fellow law-abiding 
veterans.  See Wood v. Derwinski, 1 Vet. App. 406 (1991); 
Bolton v. Brown, 8 Vet. App. 185 (2002).  Although the Court 
has acknowledged that VA does not have the authority under 38 
U.S.C.A. § 5711 (West 2002) to require a correctional 
institution to release a veteran so that VA can provide him 
the necessary examination at a VA medical facility, VA's duty 
to assist an incarcerated veteran extends, if necessary, to 
either having him examined by a fee-basis physician or 
requiring a VA physician to examine him.  Bolton, 8 Vet. App. 
at 191.  

In view of the foregoing, the Board must find that another 
remand is warranted for the purposes of affording the veteran 
a VA medical examination.  See Stegall v. West, 11 Vet. App. 
268 (1998) (holding that a remand confers on the claimant, as 
a matter of law, the right to compliance with the remand 
orders).  In that regard, the Board notes that the veteran 
has claimed that he was scheduled to be released from prison 
in March 2005 so additional scheduling measures may prove 
unnecessary.  

Thus, this matter is remanded for the following:

1.  The RO should contact the Spark 
Matsunaga VAMC in Honolulu, Hawaii, and 
request copies of clinical records 
pertaining to the veteran for the period 
from March 1996 to March 1998, and from 
January 2002 to the present.  

2.  The RO should contact SSA and obtain 
a copy of any decision regarding the 
veteran's claim for disability benefits, 
as well as any medical records in its 
possession.  It appears that the veteran 
filed his claim for disability benefits 
in 1998.

3.  The RO should contact the Maui 
Community Correctional Center and the 
Halawa Correctional Facility and request 
copies of medical records pertaining to 
the veteran corresponding to his 
period(s) of incarceration.  

4.  The veteran should be afforded a VA 
psychiatric examination for the purpose 
of determining the nature and etiology of 
any current psychiatric disorder.  The 
veteran's claims folder should be 
provided to the examiner in connection 
with the examination of the veteran.  The 
examiner should be requested to delineate 
all psychiatric disorders identified on 
examination and indicate whether it is at 
least as likely as not that any such 
psychiatric disorder is causally related 
to the veteran's active service.  In 
addition, the examiner should state 
whether it is as likely as not that the 
veteran's in-service personality disorder 
was subject to a superimposed disease or 
injury during service which resulted in a 
current psychiatric disability, apart 
from a personality disorder.  

5.  After the actions requested above 
have been completed, the RO should again 
review the record.  If the benefit sought 
on appeal remains denied, the veteran and 
any representative should be furnished a 
supplemental statement of the case and 
given the opportunity to respond thereto.

The case should then be returned to the Board for further 
appellate consideration, if in order.  

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 
38 U.S.C.A. §§ 5109B, 7112).



_________________________________________________
	James L. March
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).




